Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 25 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            
                            
                            Dear General
                            Chesterfield, 10 miles from Petersburg on the Road to the Court House April 25th 1781.
                        
                        On the 24th I reconnoitre’d the Enemys Fleet when they lay opposite Westover and consisted of Thirteen Topsail
                            Vessels and 23 flat bottom’d boats, I judged their number to be about 2500 which corresponded
                            with the information received soon after from a Serjeant deserter who said there were 3,000. The Fleet of the enemy soon
                            came to sail and stood at the River toward City point, which kept me still in Suspence on which side they would debark, I
                            therefore ordered the Militia under the Command of General Muhlenberg to move up as high as the vicinity of Blandford and
                            that Evening the Enemy landed their whole force at City point, which fully evinced that their first Object was
                            Petersburg—being Obliged to send large detachments to the neck of land—between James and Appamatox Rivers. I had not more
                            than one thousand men left to oppose the Enemys advance—In this critical situation, there were many reasons against
                            risking a total defeat, the loss of arms was a principle one, and on the other hand, to retire without some show of
                            resistance, would have intimidated the Inhabitants and encouraged the Enemy to further incursions, this last consideration
                            determined me to defend the place as far as our inferiority of numbers would permit—I made choice of Blandford for the
                            plan of Defense and the Bridge of Pocohuntas for our retreat, the Troops were disposed accordingly and past the night
                            under Arms.
                        The morning of the 25th I was inform’d that the Enemy was within three miles of our advanced post and that
                            Eleven flat bottomd boats were at the same time moving up Appamattox River Towards noon they came in Sight form’d and
                            displayd to their left, but it was near 3 o’Clock before the firing commenc’d, which continued from post to post, till
                            past five, when the superiour number of the Enemy and a want of Ammunition Obliged me to order a Retreat and the Bridge to
                            be taken up which was executed in the greatest order notwithstanding the fire of the Enemys Cannon & Musketry—the
                            troops with the same good order retreated to this place where they are just incamp’d.
                        I am not yet able to ascertain our loss, but believe it not great—I do not think the Enemy took a Single
                            prisoner—the Enemys loss I can form no judgment of.
                        General Muhlenburg merits my particular acknowledgements for the good disposition he made and the great
                            Gallantry with which he Excecuted it—Indeed the Gallant conduct of all the Officers and the particular good behaviour of
                            the men must I am persuaded attract the admiration of the Enemy. 
                        I have the pleasure to say, that our Troops disported the ground with the Enemy Inch by Inch &
                            executed their manouvres with great exactness.
                        General Weedons Brigade is posted on both sides James River at Osburns.
                        With General Muhlenburgs Brigade I shall March Six miles above Chesterfd Co. Ho. in which position I shall be
                            able to cover Richmond to form a  with the Marquis or with General Weedon
                            according to circumstances. with great esteem & respect I am Dear General your very humble
                            servt

                        
                             Steuben Maj. Genl
                        
                        
                            P.S. So soon as I get to my new position I shall detach 100 Cavalry & 200 Infantry on the other
                                side Appamatox to harass the Enemy. 
                        

                    